UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,

                                 Plaintiff,

                     -against-                                   20-CV-0417 (CM)

NYPD; MONTEFIORE; CITY OF NEW YORK                              CIVIL JUDGMENT
(HRA); UNITED STATES SD COURT; NYC
MTA,

                                 Defendants.

         Pursuant to the orders issued January 27, 2020 and February 14, 2020,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to comply with the November 7, 2019 order. Plaintiff must

comply with the filing restrictions outlined in the Court’s February 14, 2020 order to seek

permission to file any new action in this Court. See 28 U.S.C. § 1651.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 14, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
